IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00171-CV

CITY OF TEAGUE,
                                                            Appellant
v.

CITY OF FAIRFIELD,
                                                            Appellee



                            From the 87th District Court
                              Freestone County, Texas
                            Trial Court No. CV 18-334-1


                           MEMORANDUM OPINION

      An “Agreed Motion to Dismiss Appeal” was filed in this appeal on September 22,

2021. In the motion, the parties, the City of Teague and the City of Fairfield, assert that

as a result of mediation, they have reached a settlement of the claims that are the subject

of this appeal and that a final settlement agreement has been fully approved and formally

executed by the appropriate governing bodies of both parties. Accordingly, the parties

jointly move the Court to dismiss the appeal as moot.

      After consideration of the parties’ motion, the Court grants the motion and
dismisses the appeal as moot. See TEX. R. APP. P. 42.1(a). There being no agreement as

to costs, costs are taxed against appellant, the City of Teague. Id. (d).


                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted
Appeal dismissed
Opinion delivered and filed September 29, 2021
[CV06]




City of Teague v. City of Fairfield                                             Page 2